TALLMAN, Circuit Judge,
dissenting:
The court today holds that 8 U.S.C. § 1252(a)(2)(B)(ii) does not bar judicial review of the Attorney General’s discretionary decision to revoke a previously approved visa petition when he decided that the alien failed to abide by the conditions under which the visa was first obtained. This conclusion disregards binding precedent from this circuit while creating a conflict with other circuits, conflicts with congressional intent in stripping judicial review over certain immigration decisions, and results in an unwarranted expansion of federal jurisdiction into the minutiae of visa administration at a time when we are awash in immigration cases. I respectfully dissent.
I
Because Congress has said that we lack jurisdiction, I first address a question the *896court does not: whether the Immigration and Nationality Act’s (INA) jurisdictional bar, 8 U.S.C. § 1252(a)(2)(B)(ii),1 applies outside the context of removal proceedings. See Maj. Op. at 891; see also Spencer Enters., Inc. v. United States, 345 F.3d 683, 692 (9th Cir.2003) (explicitly leaving the question open). This question arises because of a discrepancy between the title of § 1252 — '“Judicial Review of Orders of Removal” — and the actual statutory language, which encompasses all discretionary decisions by the Attorney General under “this subchapter.” See 8 U.S.C. § 1252(a)(2)(B)(ii). The subchapter in question covers 8 U.S.C. §§ 1151-1378, provisions that govern not just orders of removal but also admission and adjustment of status, asylum, and registration and documentation of aliens. Because “the heading of a section cannot limit the plain meaning of the text[,]” Bhd of R.R. Trainmen v. Baltimore & Ohio Ry. Co., 331 U.S. 519, 529, 67 S.Ct. 1387, 91 L.Ed. 1646 (1947), I would join the Seventh, Sixth, and Tenth Circuits to hold that § 1252(a)(2)(B)(ii)’s jurisdictional bar is not limited to removal proceedings. See Samirah v. O’Connell, 335 F.3d 545, 549 (7th Cir.2003), cert. denied, - U.S.-, 124 S.Ct. 2811, 159 L.Ed.2d 246 (2004); CDI Info. Servs. v. Reno, 278 F.3d 616, 620 (6th Cir.2002); Van Dinh v. Reno, 197 F.3d 427, 434 (10th Cir.1999); see also Systronics Corp. v. INS, 153 F.Supp.2d 7, 11 (D.D.C.2001); Avramenkov v. INS, 99 F.Supp.2d 210, 214 (D.Conn.2000). Contra Mart v. Beebe, 94 F.Supp.2d 1120, 1123-24 (D.Or.2000); Shanti v. Reno, 36 F.Supp.2d 1151, 1159 (D.Minn.1999).
II
The INA’s jurisdiction-stripping provision forbids our review of any “decision or action of the Attorney General the authority for which is specified under [8 U.S.C. §§ 1151-1378] to be in the discretion of the Attorney General[.]” 8 U.S.C. § 1252(a)(2)(B)(ii). We have construed this language to mean that the requirements of § 1252(a)(2)(B)(ii) are met when “the right or power to act is entirely within [the Attorney General’s] judgment or conscience. Such acts are matters of pure discretion, rather than discretion guided by legal standards.” Spencer, 345 F.3d at 690. We have also held that “such standards must be found in the statutes; if the statute specifies that the decision is wholly discretionary, regulations or agency practice will not make the decision reviewable.” Id. at 691.
A common sense reading of the language of § 1155, in conjunction with § 1252(a)(2)(B)(ii), leads ineluctably to the conclusion that the Attorney General’s visa revocation decisions are discretionary. Having once decided to issue the visa, the Attorney General can later decide to revoke it when he is satisfied that good and sufficient cause exists to do so. The alien here procured a business visa based on representations that he would manage a Chinese subsidiary in Oregon called ANA International, Inc. Once the Attorney General learned that the alien was doing something besides managing the business,2 he *897decided he had good cause to revoke the visa. Congress has said that federal courts should not review these kinds of Executive Branch determinations.
The court nonetheless holds that we have jurisdiction because under § 1155 “the right or power to act is plainly not entirely within the Attorney General’s judgment or conscience.” Maj. Op. at 894. There are two major problems with this holding.
A
First, the court’s holding is contrary to the express language of the 1996 IIRIRA statute, which says “[t]he Attorney General may, at any time, for what he deems to be good and sufficient cause, revoke the approval of any [visa] petition approved by him[.]” 8 U.S.C. § 1155 (emphasis added). The statute does not say that the Attorney General may revoke a previously granted visa petition for “good and sufficient cause.” If it did, I might be inclined to agree with the court’s reading. Moreover, the court fails to consider and give effect to the words directly adjacent to that phrase, which provide that the Attorney General “may” revoke a visa petition “at any time” for “what he deems to be good and sufficient eause[.]” 8 U.S.C. § 1155 (emphasis added); see also Spencer, 845 F.3d at 691 n. 4 (taking the phrase “good and sufficient cause” out of context, in dicta, by omitting the preceding words “for what he deems to be”). I simply cannot agree that this language limits the Attorney General’s discretion and gives judges the right to substitute their own notions of what evidence is “good and sufficient” to permit the Attorney General to act as he thinks best. Instead, § 1155 provides that the Attorney General gets to decide whether and when to act for whatever reasons he alone believes are good and sufficient.
The Seventh Circuit agrees that “the discretionary nature of the [Attorney General’s] decision is apparent from the plain language of the statute.” El-Khader v. Monica, 366 F.3d 562, 567 (7th Cir.2004). The El-Khader court was struck, as am I, by the “permissive ‘may’ and a temporal reference to ‘at any time[,]’ ” and concluded that such language “plainly signifies a discretionary decision.” Id. The Seventh Circuit also observed that the “determination of whether there exists ‘good and sufficient cause’ ... necessarily is highly subjective, and there exist no strict standards for making this determination.” Id.
If the statutory language “may, at any time, for what he deems to be” indicates a “purely legal and hence non-discretionary” *898decision such that review of the decision is permitted under the Montero-Martinez exception to the § 1252 jurisdictional bar, it is difficult to contemplate what would be an unreviewable discretionary act. See Montero-Martinez, 277 F.3d at 1141. Congress does not use the same formulaic language each time it grants discretion to the Attorney General. See 8 U.S.C. § 1182(a)(9)(B)(v) (“The Attorney General has sole discretion to waive....”); 8 U.S.C. § 1226(e) (“The Attorney General’s discretionary judgment regarding the application of this section shall not be subject to review.”); 8 U.S.C. § 1229b(b)(2)(D) (“... shall be within the sole discretion of the Attorney General.”); see also 8 U.S.C. § 1158(b)(1) (“The Attorney General may grant asylum .... ”). Though it might make our job a bit easier, we should not require our lawmakers to recite the words “sole and unreviewable discretion” as some sort of talismanic incantation before we can conclude that a statute means what it says. It is the function that matters here, not the form. I would join the Seventh Circuit and hold that the plain language of § 1155 vests the Attorney General with unreviewable discretion.
B
The second problem with the court’s holding lies in its failure to follow the guidance of Spencer. In Spencer we stated that we are barred from review when a statute provides that the Attorney General may take action as a “matterf ] of pure discretion, rather than discretion guided by legal standards.” 345 F.3d at 690. Any such legal standards “must be found in the statutes; if the statute specifies that the decision is wholly discretionary, regulations or agency practice will not make the decision reviewable.” Id. at 691.
This rule stands in contrast to the manner in which we review the Administrative Procedure Act’s jurisdictional bar, where even wholly discretionary decisions may be reviewed under an “arbitrary and capricious” standard if agency regulations or practice provide a standard by which the agency’s conduct can be judged. Spencer, 345 F.3d at 691. It is thus particularly curious that the court chooses to rely upon a pre-IIRIRA case, Tongatapu Woodcraft Hawaii, Ltd. v. Feldman, 736 F.2d 1305 (9th Cir.1984), for the proposition that “ § 1155 furnishes a meaningful legal standard.” Tongatapu discussed the former INS’s burden of production under the APA’s arbitrary and capricious review standard. See 736 F.2d at 1308. It did not purport to address subject matter jurisdiction, nor could it have done so, since IIRIRA had not yet been enacted. Thus, Tongatapu has no bearing on whether now, post-IIRIRA, § 1155 limits the Attorney General’s discretion for purposes of the jurisdictional bar in § 1252.
The court also relies on the BIA’s interpretation of the phrase “good and sufficient cause” in Matter of Tawfik, 20 I. & N. Dec. 166 (BIA 1990), to demonstrate that this phrase confines the Attorney General’s discretion. See Maj. Op. at 894. By adopting the BIA’s interpretation, the court has drawn this legal standard from agency practice; it is found nowhere in the statute. This directly contradicts the teaching of Spencer. See 345 F.3d at 691. While the INA does provide extensive eligibility criteria that the agency must consider when initially granting certain visas, see id. at 692 (construing 8 U.S.C. § 1153(b)(5)(A)), such legal standards are absent from the distinct decision to revoke a previously approved visa. Following Spencer, I would hold that § 1155’s statutory language contains no legal standards by which the Attorney General’s decision must be guided.
*899Looking to case law and agency practice may inform our interpretation of a statute, but it cannot overtake the language of the statute itself.3 If § 1155 required only “good and sufficient cause” for the Attorney General to revoke the approval of a visa petition, I would be comfortable looking to BIA practice to interpret the legal standard “good and sufficient cause.” However, the statute explicitly provides that this standard comes only from the Attorney General himself, as he may act “for what he deems to be good and sufficient cause.” 8 U.S.C. § 1155 (emphasis added). Not only does he decide whether such cause exists, he decides what constitutes such cause in the first place. It is impermissible statutory interpretation to seize upon agency practice to read the explicit grant of discretion (“may, at any time, for what he deems to be”) out of the statute.
In his Spencer dissent, Judge Beezer accurately characterizes this kind of tortured analysis as “linguistic gymnastics.” 345 F.3d at 695. The majority’s routine starts well by looking to § 1155 for a grant of discretion, but makes a convoluted dismount from the dictates of § 1252 when it recharacterizes the nature of the Attorney General’s decision under § 1155 in order to reach the conclusion that there is a right to judicial review. This fancy footwork is missing one essential step: adherence to the language of the entire statute. I respectfully dissent from the court’s disregard of clear statutory language and our own binding precedent to create an unnecessary circuit split, which results in an unlimited expansion of federal court jurisdiction into discretionary Executive Branch decisions.

. 8 U.S.C. § 1252(a)(2)(B) provides:
(B) Denials of discretionary relief Notwithstanding any other provision of law, no court shall have jurisdiction to review—
(i) any judgment regarding the granting of relief under section ... 1255 of this title, or
(ii) any other decision or action of the Attorney General the authority for which is specified under this subchapter to be in the discretion of the Attorney General, other than the granting of relief under section 1158(a) of this title.

Id.



. The court's opinion creates an artificial distinction between the decision that Yu was not acting in a managerial capacity and the deci*897sion to revoke his visa as justification for holding that judicial review is not foreclosed. The court reasons that “whether or not the [visa revocation] decision as a whole is discretionary” the Attorney General’s decision as to whether Yu was acting in a managerial capacity "remains reviewable” because it is a "purely legal, non-discretionary question” that was a "decision factor” in the ultimate revocation decision. See Maj. Op. at 893 (citing Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1141-42 (9th Cir.2002)). This logic completely ignores the plain language of § 1155, which establishes that the revocation decision itself — necessarily including the "decision factors” that support it — is unreviewable. See infra Part 11(A). The court’s extremely broad reading of Montero-Martinez gives too much meaning to § 1101, which merely defines terms to inform the Attorney General’s exercise of discretion. Montero-Martinez cannot be extended to hold that jurisdiction to review an act is conferred by statutory definitions which inform the Attorney General’s exercise of discretion. If the court’s view is correct and we can review the "decision factors” that influence even the most recognizable discretionary decisions, then no decision is truly unreviewable. This is not the intent of Congress as enunciated in § 1252(a)(2)(B).


. Citing to a footnote in Spencer, the court claims that its view that § 1155 does not grant unfettered discretion is "explicitly endorsed by the leading Ninth Circuit case on the nature of the § 1252(a)(2)(B)(ii) inquiry.” Maj. Op. 894. This footnote is not relevant to the holding of Spencer, and although it is framed as a response to a dissenting argument, the argument referenced in the footnote does not actually appear in the dissent. The footnote is thus not only irrelevant to the holding of Spencer, but likely a mistake — a response by the Spencer majority to an argument that was made in a previous draft of Judge Beezer's dissenting opinion but that did not make it into the final version filed. It is the purest form of dicta. No standard of statutory interpretation of which I am aware would permit using this extremely dubious authority to contradict the plain language of § 1155.